DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 2 is rejected since it is not clear what is meant by the language “actual …command” recited in each of lines 3-5.
Claim 5 is rejected since there is no antecedent basis for the term “controller”.
Claim 11 is rejected since there is no antecedent basis for the language “operating envelope”.
Claim 19 is rejected since it is not clear what is meant by the language “is considered” recited in lines 2-3.
Claim 20 is rejected since it is not clear what is meant by the language “is considered” recited in lines 2-3.
Claim 20 is rejected since it is not clear what is meant by the term “successfully” recited in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersson et al. (U.S. Pat. Publ. No. 2003/0093209, hereinafter “Andersson”).   
Specifically, regarding Claim 1, Andersson discloses a self-learning vehicle control system (Abstract), the control system comprising: a processor executing a vehicle model neural network (¶ [0009]), wherein the vehicle model neural network is a recurrent neural network and the processor is configured to receive one or more of the following inputs:  one or more vehicle status sensors communicably connected with the processor (¶ [0012]), and an output device communicably connected with the processor and for providing a requested speed profile (¶ [0013]).
Regarding Claim 2, Andersson discloses that the one or more vehicle control commands comprise an actual braking effort command (¶ [0011]). 
Regarding Claim 3, Andersson discloses that the one or more vehicle status attributes comprise one or more of: a measured vehicle speed (¶ [0023]).
Regarding Claim 5, Andersson discloses that the one or more vehicle status sensors comprises   one or more speed determination sensors communicably connected with the controller (¶ [0045]).
Regarding Claim 6, Andersson discloses that the vehicle model neural network is configured to determine one or more vehicle control loop properties based on the one or more vehicle control commands and the one or more vehicle status attributes (e.g., for an up-coming road section; ¶ [0023]).
Regarding Claim 7, Andersson discloses that the vehicle control loop properties include a vehicle response time (¶ [0021]; “retardation distances when the vehicle is to come to a full and complete stop”). 
Regarding Claim 8, Andersson discloses that the requested speed profile causes execution of a majority of a range of one or more vehicle control commands (¶ [0027]; via “autonomous speed adaptation”).
Regarding Claim 10, Andersson discloses that the one or more vehicle control commands are captured by a camera configured to monitor the position of driving  controls of the vehicle (¶ [0037]).
Regarding Claim 11, Andersson discloses that the predefined speed profile includes step and linear change commands to characterize the vehicle dynamic response over the operating envelope of the vehicle (¶ [0026]).
Regarding Claim 12, Andersson discloses that the one or more sequences of states comprise at least one of a sequence of velocities or a sequence of accelerations (¶ [0026]).  
Regarding Claim 13, Andersson discloses that the one or more vehicle status sensors includes capture of vehicle kinematic data including one or more of grade, curvature, and elevation (¶ [0021]).
Regarding Claim 14, Andersson discloses that automatic speed control system (¶ [0027]), the speed control system comprising: a processor configured to execute a set of instructions (cruise control unit 1) comprising: a vehicle module (8; ¶ [0023]), and a speed control module (1; ¶ [0025], the speed control module communicably coupled with the vehicle module (inherently disclosed at ¶¶ [0020]-[0025]), wherein the speed control module is configured to generate vehicle control commands in response to receipt of a speed profile (¶ [0025]), and the vehicle module is configured to receive the vehicle control commands and generate vehicle status attributes, the speed control module is configured to receive the generated vehicle status attributes (¶¶ [0025]-[0027]).  
Regarding Claim 15, Andersson discloses that the speed control module is configured to meet one or more training objectives (e.g., a “comfort speed”; ¶ [0037]).
Regarding Claim 16, Andersson discloses that the one or more training objectives comprise minimum passenger discomfort (e.g., a “comfort speed”; ¶ [0037]). 
Regarding Claim 17, Andersson discloses that the speed control module is limited by one or more constraints (e.g., “time controlled speed limits”; ¶ [0036]). 
Regarding Claim 18, Andersson discloses that the one or more constraints comprise one or more of a maximum speed limit (e.g., “time controlled speed limits”; ¶ [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Tiwari et al. (U.S. Pat. Publ. No. 2018/0339709, hereinafter “Tiwari”).
Andersson discloses substantially all of the limitations of the present invention, but does not disclosed the claimed sampling and trained module.  However, Tiwari discloses that the one or more vehicle status attributes is sampled at a predefined sampling rate of two times the input rate of the vehicle control system (¶ [0041]), as recited in Claim 4.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari with the system of Andersson to increase modeling accuracy.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson.
Andersson discloses substantially all of the limitations of the present invention, but does not disclosed the claimed execution.  However, it would have been obvious to one of ordinary skill in the art to execute at least 75% of a range of one or more vehicle control commands to minimize driver interaction since it has been concluded that absent any convincing showing of the criticality of the design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 U.S.P.Q. 47 (CCPA 1976).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Breed et al. (U.S. Pat. Publ. No. 2008/0154629, hereinafter “Breed”).
Andersson discloses substantially all of the limitations of the present invention, but does not disclosed the claimed sampling and trained module.  However, Breed discloses that the vehicle module is considered trained when the fit error on an independent validation dataset is less than a predefined tolerance (¶ [0091]), as recited in Claim 19.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the system of Andersson to improve the safety of surface transportation.
Regarding Claim 20, although Breed discloses a trained vehicle module with a predefined tolerance, it would have been obvious to consider a speed control module trained when the module successfully completes a portfolio of validation scenarios to within a set tolerance since the accuracy is then established as it has been held that a recitation with respect to the manner in which a claimed apparatus (module) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex. parte Masham, 2 USPQ2d 1647 (1987). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833